Citation Nr: 1144814	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-30 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss, right ear.

2.  Entitlement to service connection for hearing loss, left ear. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied, as relevant, service connection for hearing loss and tinnitus.  The Veteran filed a notice of disagreement with the denial in July 2008 and a statement of the case was issued in August 2009.  The Veteran perfected an appeal to the Board on these issues in August 2009.  

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  At the hearing, the Veteran submitted additional evidence accompanied by a waiver of his right to an initial review of this evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2011).  
 
In a December 2009 deferred rating decision, the RO acknowledged that in a statement of claim received in October 2009 the Veteran complained of chronic obstructive pulmonary disease (COPD) and that COPD was also listed on the accompanying VA Form 21-8940.  The RO indicated that the Veteran should be contacted to determine if he was seeking service connection for COPD.  The record does not reflect that this action occurred.  Accordingly, this matter is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he sustained bilateral hearing loss and tinnitus as the result of in-service noise exposure from rifles during basic training, aircraft while working on the flight lines with the 366th Fighter Combat Squadron, and rockets and mortars during his Vietnam service.  At the Board hearing, the Veteran indicated that he could not recall the onset of his hearing loss but in the notice of disagreement, he claimed he underwent a hearing test at a former place of employment which showed hearing loss three months after his discharge from service.  The Veteran reported that records of this treatment were not available.  At the hearing, the Veteran also provided a date of onset of his tinnitus in 1975.   

Information from the National Personnel Records Center (NPRC) indicates the Veteran served in Vietnam from April 1972 to March 1973.  Service personnel records show the Veteran was assigned to the 620th Tactical Control Squadron at DaNang Airfield in Vietnam as an Administrative Specialist.  The record also contains a chronology report of Vietcong/North Vietnamese attacks on the Ten Primary U.S. Air Force Operating Bases during the Veteran's Vietnam service which included documented attacks that occurred at Da Nang.  Thus, the claimed noise exposure is consistent with the circumstances of the Veteran's military service.  38 U.S.C.A. § 1154 (West 2002).

At the February 2008 VA examination, in addition to in-service noise exposure, the Veteran reported that he had 30 years of excessive occupational (metal fabrication) and recreational noise exposure with partial hearing protection use.  Audiometric testing showed a hearing impairment as defined in 38 C.F.R. § 3.385 in the left ear only.  The VA examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of acoustic trauma.  The rationale provided was the Veteran had normal hearing at separation and over 30 years of occupational and recreational noise exposure with only partial hearing protection, and the VA examiner had "clinical expertise and experience" on this matter.  The VA examiner also opined that the Veteran's tinnitus was less likely as not caused by or a result of acoustic trauma.  The rationale provided was the Veteran had normal hearing at separation and excessive occupational/recreational noise exposure, and the Veteran's own claim that his tinnitus started "sometime after" service.  

The Board is cognizant that the Veteran's hearing was within normal limits at the time of his separation; however, given that the claimed noise exposure is consistent with the circumstances of the Veteran's military service, the Board must also consider whether any current hearing loss is otherwise etiologically related to in-service noise exposure.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (holding that although a hearing loss disability is not established at separation from service it may be established later "by submitting evidence that the current disability is causally related to service").  In this regard, the Board notes that the VA examiner did not explain the significance of a normal hearing test at separation in relation to the likelihood that in-service noise exposure caused hearing loss and tinnitus and the relationship between hearing loss and tinnitus, and it is impermissible for the Board to make a medical inference.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Consequently, the Board cannot address the Veteran's contention that an in-service event (noise exposure) caused hearing loss and tinnitus first detected after service, which is essentially a 'delayed onset' or 'latent onset' theory of entitlement.  Also, the VA examiner did not explain why given in-service noise exposure and post-service noise exposure, it was more likely that all of the Veteran's hearing loss is attributable to post-service noise exposure.  Thus, the Board finds that the February 2008 VA examination report is inadequate, and the report must be returned to the examiner for a clarification of opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Also, the Veteran submitted a July 2008 private audiogram that contained uninterpreted graphic representations of audiometric data, which the Board as fact finder may interpret.  See Ponder v. Shinseki, No. 09-0881, 2010 WL 4241571, at *3 (Vet. App. Oct. 28, 2010) (unpublished single-judge disposition) (noting that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which was not the role of the Court in the first instance; the Board, however, was empowered to make factual findings in the first instance); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).  As relevant, an auditory threshold of 40 decibels and over is shown in frequencies 3000 and 4000 Hertz respectively.  As a hearing impairment as defined in 38 C.F.R. § 3.385 is now also demonstrated in the right ear, the opinion request should include consideration of whether any right ear hearing loss is due to service.

Accordingly, the case is REMANDED for the following action:

1.  Return the February 2008 VA audiological examination report along with the claims file and a copy of this remand to the examiner for clarification of the opinion given.  The examiner should provide another opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that bilateral hearing loss, including any portion thereof, and tinnitus are related to an incident of the Veteran's military service, including noise exposure.  In so doing, the examiner must address the following: 

(i) the medical significance of the finding of normal hearing at separation.  In this regard, the examiner should explain whether the Veteran's hearing loss and tinnitus noted postservice can be attributed to noise exposure in service, even though he was found to have normal hearing upon separation from service.  In addressing this, the examiner should point to sound medical principles in support of all conclusions reached.  

(ii)  Discuss whether it is at least as likely as not (at least a 50 percent probability) that a portion of the Veteran's hearing loss and tinnitus may be due to in-service noise exposure, as opposed to all of his hearing loss being due to postservice noise exposure or some other postservice event.

(iii) Address whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hearing loss and tinnitus are due to in-service noise exposure on a delayed or latent onset theory of causation.  

(iv)  Address whether it is at least as likely as not (at least a 50 percent probability) that tinnitus is a symptom of hearing loss or is caused by hearing loss which is service related.  

In addressing the above, the examiner should provide a complete rationale.  The rationale should cite to all pertinent examination findings, recorded medical history, and sound medical principles.

If the examiner cannot provide the requested opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of the hearing loss and tinnitus or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

If this examiner is not available, send the claims file and a copy of this remand to another appropriate examiner to address the above opinion request.  If is determined that another examination is necessary such should be scheduled.

2.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


